Jenkins, P. J.
1. “The authority of a special agent will be construed to include all necessary and usual means for effectually executing it.” Bass Dry Goods Co. v. Granite City Mfg. Co., 119 Ga. 124 (45 S. E. 980) ; Civil Code of 1910, § 3595. Thus, where the transferee and owner of notes payable to a loan company and secured by deeds to land places them in the hands of the payee for collection by foreclosure, a power is created in the latter to procure the services of an attorney, if necessary, to collect the notes and enforce the security. Strong v. West, 110 Ga. 382 (2) (35 S. E. 693).
2. In such a ease an attorney employed by the agent to bring foreclosure suits on behalf of the principal against the persons indebted to the principal is not bound to take notice of secret instructions or limitations upon the authority of the agent, whereby the principal undertakes to stipulate that the agent shall bear all expense of such proceedings. Bass Dry Goods Co. v. Granite City Mfg. Co., supra.
3. Under the testimony of the plaintiff in the instant case, to the effect that his fees were payable when the foreclosure proceedings were concluded and the judgments realized on, or the land sold, his right of action did not accrue until such proceedings had been terminated, or until his discharge as counsel by the defendant; neither of which events occurred more than four years prior to the action. Accordingly, the claim was not barred by the statute of limitations.
4. The evidence authorizes the verdict of the jury upon the issues of fact, and for no reason urged can it be here set aside.

Judgment affirmed.


Stephens and Bell, JJ., concur.

Bryan & Middlebroolcs, W. D. Buie, J. A. Alexander, for plaintiff in error.
W. M. Story, H. W. Nelson, Little, Powell, Smith & Goldstein, contra.